Citation Nr: 1134627	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  0-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disease of the central nervous system with spastic paraparesis.

2.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military duty from August 1967 to July 1969.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 1976 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As explained in detail in the Introduction to the Board's May 2010 decision and remand, the matter of entitlement to service connection for a disease of the central nervous system with spastic paraparesis was pending since December 1976.

In July 2005, the Veteran testified during a personal hearing at the RO and, in January 2006, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

In April 2001 and October 2006, the Board remanded the Veteran's case to the RO for further evidentiary development.  In its May 2010 decision, the Board denied the Veteran's claims for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a lumbar myelogram and service connection for post-traumatic stress disorder (PTSD).  At that time, the Board remanded the Veteran's claims for service connection for a disease of the central nervous system with spastic paraparesis and residuals of a low back injury to the RO for further evidentiary development.





FINDINGS OF FACT

1.  Cerebral palsy had its onset in service.

2.  The evidence of record preponderates against a finding that the Veteran has chronic low back disability that had its clinical onset or is otherwise related to his active service; degenerative joint disease of the lumbar spine was not manifested to a compensable degree within one year of discharge of active service.


CONCLUSIONS OF LAW

1.  Cerebral palsy was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  Chronic low back disability was not incurred in or aggravated by military service and degenerative joint disease of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April 2002, June 2003, November 2006, February and October 2007, and January 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Veteran was afforded a VA examination in August 2008, the report of which is of record.

As noted above, in May 2010, the Board remanded the Veteran's claims to the RO for further development that included scheduling him for another VA examination.  There was substantial compliance with the Board's remand as the Veteran was afforded a VA examination in September 2010 and the report of that examination is of record.  The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain specified diseases, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Disease of the Central Nervous System with Spastic Paraparesis

The appellant asserts that, although there is a reported history of gait problems prior to entry into service, he had not received treatment for a central nervous system disorder.  He maintains that he began to have neurologic problems as a result of his military service, and that this represents in-service incurrence or, in the alternative, in-service aggravation.

The record reflects that, when examined for induction into service in July 1967, the Veteran's lower extremities were normal, a neurologic abnormality was not noted, and he was found qualified for induction into active service.

Service treatment records indicate that, in November 1967, the Veteran was seen in the clinic with complaints of bilateral thigh pain and spasms were noted.  In December 1967, a podiatrist noted that the Veteran had gait difficulty and slurred speech, and opined he may have cerebral palsy.

In December 1968, the Veteran was evaluated by an orthopedist who noted that the Veteran said that he did not do well in high school sports, with a history of frequent falls.  The orthopedist also noted the Veteran's gait, his inability to stand on his toes, and slurred speech, and the clinical impression was mixed cerebral palsy.  On a report of medical history completed in November 1969, when he was examined for separation, the Veteran checked yes to having back trouble of any kind although, on examination at that time, his spine and lower extremities were normal and a neurologic abnormality was not noted.

Post service, according to a March 1975 signed statement from C.L.D., M.D., a private physician, the Veteran, as a child, had a condition that involved both legs and was treated by a physician, but not given a diagnosis for it.  The Veteran said he developed back and leg pains in service.  Objectively, the Veteran had a shuffling gait and hyperactive lower reflexes with spasticity of the lower extremities.  Dr. C.L.D. opined that the Veteran had a condition of spasticity of the lower extremities that existed prior to service.  The diagnosis was spasticity of the lower extremities with adductor spasm and spasm of the muscles of the lower extremities that existed prior to service.  

VA hospitalized the Veteran in September 1975 for evaluation of a disease of the central nervous system manifested by spastic paraparesis of undetermined etiology.  The Veteran gave a history of low back pain and difficulty walking in both lower extremities that started in 1967 in service.  He said that, as a small child, age 2 to 4, he had difficulty in his gait with an inability to walk on flat feet and his mother noticed he only walked on his toes.  He had lower extremity deformities that he described as his legs bowed inward.  The Veteran said he underwent surgery for the deformity when the surgeon "broke his legs" and since then he was able to walk but his gait was difficult although he was able to participate in school sports and his recent problems began in service in 1967.  He also reported having intermittent leg cramps.  He said that, in June 1968 while in Vietnam, he developed a gait disturbance manifested by shuffling and dragging of both legs, and noted increased low back pain and muscular cramps with more severe leg spasm.  

VA hospitalized the Veteran in November 1975 for evaluation of myelopathy because of progressive weakness in the legs.  He gave a history of dragging and a spastic gait since June 1968.  He was noted to have mild spasticity with normal sensation.  Results of these tests, including a lumbar myelogram, were negative and the discharge diagnosis was myelopathy of undetermined etiology.

More recent VA medical records, dated from April 2003 to August 2008, reflect the Veteran's treatment for disorders including lumbar myelopathy, low back pain, and paraplegia.

A September 2003 VA medical record indicates that the Veteran was evaluated for lumbar myelopathy.  The Veteran reported back pain after lifting sand bags in service but denied any paralysis at that time.  After his myelogram at the VA hospital he developed increased lower extremity weakness.  The clinical impression was history of lumbar myelopathy.

A December 2003 VA examination report indicates that the Veteran experienced low back pain in service in 1967 or 1969 when he lifted sandbags and felt a pop in his back after which he blacked out.  He reported the experience to a service medical provider who diagnosed low back pain and provided treatment.  His lower back pain continued after service.  

Upon clinical evaluation, the impression was lumbar myelopathy that resulted in bilateral lower extremity weakness and foot drop.  The examiner said that the Veteran's service treatment records were not referable to the incident described when he lifted a heavy object and felt a pop in his back in 1967-1969.  The VA examiner referenced the March 1975 private record, noted above, and opined that, based on that record, including the absence of documentation of a back condition in service and the report of a childhood condition affecting both his legs, a congenital process or process that started in childhood and matured into the current lower extremity disorder could not be ruled out and appeared likely, although it was difficult to tell if the condition was aggravated by active service.  The VA examiner noted that the Veteran was not in the infantry and the absence of documentation about back complaints in the record did not indicate significant aggravation or permanent worsening.   

In August 2008, the Veteran underwent VA examination.  According to the examination report, the Veteran said that he developed pain with lifting and a pop in his lower back and had a history of loss of consciousness.  He was seen in an outpatient medical area and awoke with lumbar pain that continued.  The Veteran said that his gait and lower leg problems started in 1975.  He had problems with leg tightness and coordination and his problems worsened.  He underwent myelograms in 1975 and 1988.  The 1975 test showed no cord involvement but he had lower leg pain after it.  His symtoms worsened and he used a wheelchair since 1993.  Upon clinical examination, the diagnosis was lumbar myelopathy.  In the VA examiner's opinion, the Veteran's lumbar myelopathy was not incurred in or a result of active service.  

In February 2009, the Veteran underwent VA neurological examination.  According to the examination report, he gave a history of progressive back pain and impaired balance due to bilateral leg stiffness and weakness after a 1974 lumbar myelogram procedure.  Upon clinical evaluation, the diagnoses were spastic paraparesis of unclear etiology and bilateral ankle plantar contracture.  During VA examination of his spine performed at that time, the Veteran said that, prior to the 1974 lumbar myelogram, he did everything, including walking, hunting, running, and golfing.

In September 2010, the Veteran underwent another VA examination to evaluate his lumbar spastic paraparesis.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted the Veteran's treatment in service in December 1967 and December 1968, as mentioned above, and the post service VA treatment in 1975.  Upon clinical evaluation, the diagnosis was paraplegia, most likely due to cerebral palsy.  Lumbar spastic paraparesis was a problem associated with the diagnosis.  The VA examiner found that the Veteran had some problems in sports in high school with frequent falls, as noted by a service orthopedist in December 1968.  The VA examiner also stated that there was no evidence of worsening or treatments for the Veteran's leg weakness in service.  Thus, in the VA examiner's opinion, the Veteran's cerebral palsy was less likely as not (less than a 50/50 probability) permanently worsened by active service.  The VA examiner explained that there was no evidence of worsening or treatments for his legs in service.  According to the VA examiner, the Veteran's symtoms of progressive stiffness of the legs were progressive because of the natural progression of the disease.  The history of physical and clinical symtoms was due to a high location like the brain but not due to the spinal cord (stiffness, rigidity, positive Babinski test).

As noted, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, however, the United States Court of Appeals for the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In sum, the law as recently interpreted under Cotant v. Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

The appellant's statements and testimony are considered to be competent evidence when describing the symptoms of a disease or disability or an injury.  However, when the determinative issue involves a question of medical causation, only individuals possessing specialized training and knowledge are competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When examined for entrance into service in July 1967, neither a lower extremity nor a neurological abnormality was noted and the Veteran was found qualified for induction into active service.  In December 1967, a podiatrist diagnosed possible cerebral palsy and, in December 1968, an orthopedist noted the Veteran's report of not doing well in high school sports with a history of frequent falls, and thought the Veteran had mixed cerebral palsy.  Such findings were similarly reported in the March 1975 private medical report from Dr. C.L.D. who thought that the Veteran had a congenital or familial disorder that existed prior to service and the September 1975 VA hospital record reflecting the Veteran's report of having childhood gait difficulties.

The record shows that the appellant was treated for gait problems shortly after his entry into service that clinicians thought might be cerebral palsy, although neither a neurologic disorder nor lower extremity disorder was noted at examination for discharge in 1969.  

The September 2010 VA examiner reviewed the record and opined that the appellant had paraplegia, most likely due to cerebral palsy.  The appellant denied having any problems walking at the time he entered service (see January 2006 Board hearing transcript at page 6).  However, according to the VA examiner, the Veteran's symtoms of progressive leg stiffness were progressive because of the nature of the disease and Dr. C.L.D. in March 1975 also reported that the Veteran, as a child, was treated by a physician for a leg problem.
 
The VA examiner explained that the appellant had symtoms of the neurologic disorder in high school, in the months prior to induction basic training, as reflected in the December 1968 orthopedic record when the examining physician reported that the Veteran had some problems with sports in high school with frequent falls.  This is consistent with the December 2003 VA examiner's finding that a congenital process or process that started in childhood and matured into the lower extremity disorder could not be ruled out and appeared likely.
 
While the overall evidence strongly suggests that cerebral palsy or some other disease of the central nervous system pre-existed service and was not aggravated prior to service, the law requires that both pre-existence and the lack of aggravation be shown clearly and unmistakably to rebut the presumption of soundness.  The March 1975 private medical report clearly the Veteran had a disability manifested by spasticity of the lower extremities as a child.  However, there is no clear and unmistakable evidence that the disability did not increase in its severity.  The Veteran claims a clear increase in lower extremity disability.  The Board remanded the claim in 2010 to determine with what degree of medical certainty it could be determined whether disability increased in severity in service.  The September 2010 examiner concluded that it was less likely than not that disability increased in severity.  The fact that cerebral palsy is less likely to have increased in severity in service simply does not meet the higher threshold of clearly and unmistakably not having increased in severity.  There is no competent evidence that it clearly and unmistakably was not aggravated in service.  It follows that the presumption of soundness is not rebutted and that cerebral palsy had its clinical onset in service.  

B. Residuals of a Low Back Injury

The Veteran also asserts that he has a low back disorder that originated during his period of active military service and for which he was continuously treated after discharge from service.  In written statements and during his 2006 Board hearing, the Veteran said that he injured his low back when he picked up sandbags in 1967 or 1969 in service after which his symtoms worsened.  Thus, he maintains that service connection is warranted for residuals of a low back injury.

In the instant case, the Board finds that the preponderance of the evidence is against a finding that chronic low back disability was incurred in or otherwise the result of his active military service.

Service treatment records indicate that, when examined for enlistment in July 1967, the Veteran's spine was normal and he was found qualified for active service.  Service treatment records are not referable to complaints or diagnosis of, or treatment for a low back injury.  On the report of medical history completed when he was examined for separation in November 1969, the Veteran checked yes to having back trouble of any kind, although on examination at that time, neither a spine nor a musculoskeletal abnormality was noted.

Post service, VA hospitalized the Veteran in September 1975 for evaluation of a disease of the central nervous system manifested by spastic paraparesis of undetermined etiology.  The Veteran gave a history of low back pain and difficulty walking in both lower extremities that started in 1967 in service.  He reported that in June 1968 while in Vietnam, he developed a gait disturbance manifested by shuffling and dragging of both legs, and noted increased low back pain and muscular cramps with more severe leg spasm.  

In November 1975 VA hospitalized the Veteran for evaluation of low back pain and the discharge diagnosis was myelopathy of undetermined etiology.  During this time, the Veteran underwent a lumbar myelogram but the records are not referable to spinal cord complication from his myelogram.

A September 2003 VA medical record reflects a history of lumbar myelopathy.

The December 2003 VA examination report indicates that in 1967 or 1969 the Veteran felt a pop in his back while lifting sandbags and blacked out.  He reported the experience to the service medical provider and was diagnosed with low back pain for which he was treated.  

Results of a magnetic resonance image (MRI) of the Veteran's lumbar spine performed by VA in December 2003 showed mild degenerative changes.

According to the August 2008 VA examination report, the Veteran felt a pop in his back while lifting (no trauma) and had loss of consciousness by history and was evaluated for spine pain.  He had chronic low back pain ever spine.  The VA examiner noted that there was no specific mention of any lumbar injury in the Veteran's medical records and a negative examination at his separation from active service.  The Veteran indicated that, since his discharge from service, his lumbar spine increased and he had leg weakness due to lumbar myelopathy.  He had left leg pain and increased low back pain after a myelogram performed by VA in 1975 although the VA examiner found no follow up after the procedure with any documented increased lumbar complaints.  Upon clinical evaluation and review of current radiology studies, the impression was degenerative joint disease of the lumbar spine.  In the VA examiner's opinion, the Veteran's current back disorder was not due to his November 1975 lumbar myelogram performed by VA and lumbar myelopathy was not incurred during active service.

The February 2009 VA examination report indicates that the Veteran gave a history of back pain that started in 1974 for which he sought VA medical treatment and underwent a lumbar myelogram.  He said his back pain progressively worsened and he started to lose his balance since that 1974 myelogram procedure.  He said he was diagnosed with lumbar myelopathy in 1982 by his private physician.  Upon clinical evaluation, the pertinent diagnosis was degenerative joint disease and degenerative disc disease of the lumbar spine that was age related.

The September 2010 VA examination report indicates that the Veteran gave a history of having low back pain since 1974 after lifting sand bags in service.  He said that he heard a "pop" at the time.  He continued to experience low back pain with progressive weakness of the lower legs and was in a wheel chair since 1993.  The examiner noted that VA hospitalized the Veteran in 1975 for evaluation of progressive weakness of the legs, loss of balance, and problems walking but test results were inconclusive.  Results of x-rays taken at the time of current examination revealed osteoarthritic changes with no evidence of spondylolisthesis, fracture, dislocation or bone destruction.  

Upon clinical evaluation, the diagnosis was degenerative joint disease of the lumbar spine and a problem associated with the disorder was lumbar myelopathy.  In the VA examiner's opinion, the Veteran's degenerative joint disease was less likely as not (less than a 50/50 probability) caused by or a result of an in-service injury.  The VA examiner explained that there was no documentation of chronicities of the disability in service and no back injury or treatment noted in the Veteran's service treatment records.

The Veteran has contended that service connection should be granted for residuals of a degenerative joint disease of the lumbar spine, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, although he reported having back trouble when examined for separation, his spine was normal on separation from service and the first post service complaint of low back pain is from 1975, six years after his discharge from active service, and the first evidence of record of degenerative joint disease of the lumbar spine is from 2003, more than 34 years after the Veteran's separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Notably, here, in August 2008, the VA examiner opined that the Veteran's lumbar myelopathy was not incurred during active service, in February 2009, a VA examiner said that the Veteran's degenerative joint disease of the lumbar spine was age related and, in September 2010, the VA examiner found no evidence of complaint of, or treatment for, a back injury in the service medical records.  In short, no medical opinion or other medical evidence relating the Veteran's degenerative joint disease of the lumbar spine to service or any incident of service has been presented.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Board has reviewed the Veteran's written statements and oral testimony in support of his claim.  While there is no mention whatsoever of treatment for a back injury or low back pain in service until he reported having back pain when examined for separation in November 1969, and no objective evidence that he was first treated for low back pain earlier than in 1975, nearly 6 years after his discharge from active service, he is competent to attest that he had low back pain in service and that it continued since then.

Although the Veteran is competent to report that he experienced low back pain in service that resulted in his claimed residuals of a back injury, the Board does not find the lay evidence reliable.  Though he complained of low back pain since service when seen in 1975, he placed the onset of low back pain as 1974 following a lumbar myelogram when examined in 2009.  The inconsistency in reporting the cause and time of onset of the low back pain undermines the value of the Veteran's claim that it was continuous since service.  While the Veteran may have been describing a different type of low back pain, it still does not supply a direct link between low back pain in service and current low back disability.  The initial diagnosis of chronic low back disability was after the onset of the 1975 low back pain and it is not clear that the low back pain in service represented the presence of low back disability first diagnosed many years later.  

The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") Rather, the Veteran's statements are found to be incredible because they are inconsistent and do not provide a link between back problems in service and current low back pathology.  

For these reasons and bases, the Board places greater probative value on the competent medical and other evidence of record that shows that the Veteran's degenerative joint disease of the lumbar spine is not related to his military service, than on his written statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for residuals of a low back injury.

While the Veteran maintains that he has degenerative joint disease of the lumbar spine, claimed as residuals of a low back injury, related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, her statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection residuals of a low back injury.


ORDER

Service connection for cerebral palsy is allowed.

Service connection for residuals of a low back injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


